          Case 1:20-cv-00011-SAB Document 16 Filed 06/11/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARCOS ARELLANO,                )                  Case No.: 1:20-cv-00011-SAB (PC)
                                     )
12             Plaintiff,            )
                                     )                  ORDER DENYING, WITHOUT PREJUDICE,
13        v.                                            PLAINTIFF’S MOTION TO MODIFY THE
                                     )                  ORDER SETTING A SETTLEMENT
14                                   )                  CONFERENCE
     CALIFORNIA DEPARTMENT
                                     )
     CORRECTIONS AND REHABILITATION, )
15                                                      (Doc. No. 14)
                                     )
16             Defendant.            )
                                     )
17                                   )
18          Plaintiff Marcos Arellano is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion to modify the order setting this case for
21   settlement conference on August 25, 2020, at 9:30 a.m. before the undersigned. Plaintiff requests that
22   the conference be held by video and/or telephone due to the current COVID-19 pandemic and to
23   prevent disruption in his programming. Plaintiff’s motion shall be denied without prejudice.
24       Due to the evolving nature of the COVID-19 situation and protocols, the Court finds it is
25   premature to set the settlement conference for video and/or telephone at this time. As the August 25,
26   2020 settlement conference date approaches, the Court will reevaluate the COVID-19 situation and
27   determine how best to proceed with the conference and the parties will be promptly advised of any
28   modification.
                                                        1
          Case 1:20-cv-00011-SAB Document 16 Filed 06/11/20 Page 2 of 2



1        Accordingly, it is HEREBY ORDERED that Plaintiff’s motion to modify the Court’s May 1,

2    2020 order is denied, without prejudice.

3
4    IT IS SO ORDERED.

5
        Dated:     June 11, 2020                        /s/ Barbara   A. McAuliffe         _
6                                                 UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
